         Case 1:18-cv-05427-JSR Document 148 Filed 04/24/19 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  -------------------------------x

  SIMO HOLDINGS INC.

                            Plaintiff,
                                                         CIVIL ACTION NO. 18CV5427 (JSR)
            -v-

  HONG KONG UCLOUDLINK NETWORK
  TECHNOLOGY LIMITED, AND
  UCLOUDLINK (AMERICA), LTD.

                            Defendants.

  -------------------------------x

                   DECLARATION OF PETER E. SOSKIN IN SUPPORT OF
                   PLAINTIFF SIMO HOLDINGS INC.’S OPPOSITION TO
                         DEFENDANTS’ MOTIONS IN LIMINE

       I, PETER E. SOSKIN, declare that the following is true and correct:

       1.         I am an associate at K&L Gates, LLP, counsel to Plaintiff SIMO Holdings Inc.

(“SIMO”) in this action. I am admitted pro hac vice to practice in this Court, and I am familiar

with the facts and circumstances set out herein. I submit this Declaration in support of SIMO’s

Opposition to Defendants’ Motions In Limine.

       2.         Attached hereto as Exhibit 1 is a true and correct copy of excerpts of the deposition

transcript of Paul Clark, taken in this matter on February 15, 2019.

       3.         Attached hereto as Exhibit 2 is a true and correct copy of excerpts of the deposition

transcript of Eric Welch, taken in this matter on February 11, 2019.

       4.         Attached hereto as Exhibit 3 is a true and correct copy of excerpts of the deposition

of Christopher Martinez, taken in this matter on February 5, 2019.




                                                    1
         Case 1:18-cv-05427-JSR Document 148 Filed 04/24/19 Page 2 of 3




       5.      Attached hereto as Exhibit 4 is a true and correct copy of Chinese Patent No.

CN105491555A, Bates No. SIMO_0264812-SIMO_0264825.

       6.      Attached hereto as Exhibit 5 is a true and correct copy of the document produced

at Bates No. UCLOUDLINK0043869–879.

       7.      Attached hereto as Exhibit 6 is a true and correct copy of excerpts of the deposition

transcript of Wang Bin’s Deposition taken in this matter on November 12, 2018.

       8.      Attached hereto as Exhibit 7 is a true and correct copy portions of the Expert Report

of John Hansen.

       9.      Attached hereto as Exhibit 8 is a true and correct copy of excerpts of the deposition

transcript of John Hansen, taken in this matter on February 13, 2019.

       10.     Attached hereto as Exhibit 9 is a true and corrected copy of the email sent by

Samuel Steinbock-Pratt to the parties dated March 1, 2019.

       11.     Attached hereto as Exhibit 10 is a true and corrected copy of excerpts of the

stricken supplemental expert report of Defendants’ Expert Martin J. Feuerstein.

       12.     Attached hereto as Exhibit 11 is a true and correct copy of ABA Draft Model Patent

Jury Instr., No. 10.1 (September 2011).

       13.     Attached hereto as Exhibit 12 is a true and correct copy of , FCBA Model Patent

Jury Instr., No. 4.1 (May 2014)

       14.     Attached hereto as Exhibit 13 is a true and correct copy of IPO Model Design

Patent Jury Instr., No. 9.19 (August 19, 2010).

       15.     Attached hereto as Exhibit 14 is a true and correct copy portions of the File History

of U.S. Patent No. 8,116,735.




                                                  2
         Case 1:18-cv-05427-JSR Document 148 Filed 04/24/19 Page 3 of 3




       I declare under penalty of perjury under the laws of the United States of America (28 U.S.C.

§ 1746) that the foregoing is true and correct.



Dated: April 24, 2019
At:    San Francisco, California



                                                      /s/ Peter E. Soskin
                                                         PETER E. SOSKIN, ESQ.




                                                  3
